
	

114 S1338 IS: Small Hydropower Dependable Regulatory Order Act of 2015
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1338
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2015
			Mr. King introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Federal Power Act to provide licensing procedures for certain types of projects.
	
	
		1.Short title
 This Act may be cited as the Small Hydropower Dependable Regulatory Order Act of 2015 or the Small HyDRO Act of 2015.
 2.Licensing procedures for certain types of projectsPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is amended by adding at the end the following:
			
				34.Licensing procedures for certain types of projects
 (a)Definition of covered projectIn this section, the term covered project means a project— (1)that does not alter the existing flowrate of the body of water the project is on; and
 (2)(A)that has a power production capacity that is not more than 5 megawatts; or (B)to power a nonpowered dam.
 (b)Special category of licenseNotwithstanding any other provision of this part, a license with respect to a covered project shall only be issued in accordance with this section.
 (c)ApplicationAn applicant for a license for a covered project under this section shall submit to the Commission an application for a license in such form and manner and requiring such information as the Commission may require.
 (d)Rebuttable presumptionIn deciding whether to issue any license for a covered project under this section, there shall be a rebuttable presumption that the license be issued.
 (e)Environmental complianceFor purposes of issuing a license under this section, if there is a conflict between any environmental analysis prepared by the Commission under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the covered project and any environmental analysis prepared by any other Federal or State agency under that Act, the Commission shall resolve the differences.
 (f)Term of licenseThe term of a license for a covered project issued under this section shall be 10 years. (g)Deadline for issuanceNot later than 180 days after the date on which the Commission receives an application for a license for a covered project under subsection (c), the Commission shall—
 (1)approve the license and issue the license; or (2)disapprove the license..
		
